Citation Nr: 1244227	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-31 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant was a member of the Colorado Army National Guard from July 2001 to July 2007.  During this period, he served on active duty from June to October 2002, and January 2003 to March 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The appellant's claim was subsequently transferred to the jurisdiction of the RO in Phoenix, Arizona.  

The issues on appeal originally included entitlement to service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.  Before the appeal was certified to the Board, however, in a February 2011 rating decision, the RO granted service connection for PTSD, right ear hearing loss, and tinnitus, and assigned initial 30 percent, zero percent, and 10 percent disability ratings, respectively, effective January 16, 2009.  The record currently available to the Board contains no indication that the appellant has disagreed with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, the remaining issue on appeal is as set forth on the cover page.  

In connection with his appeal, the appellant requested and was scheduled for a Board hearing at the RO, to be held in March 2012.  Although he was duly notified of the time and date of the hearing both by mail and by telephone, he failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2012), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that service connection for left ear hearing loss is warranted, based on his exposure to acoustic trauma he sustained during combat service in Iraq.

In connection with his claim, the appellant was afforded a VA audiology examination in December 2010 at which he reported a history of noise exposure in service, including from gunfire and mortar blasts in Iraq.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
75
75
LEFT
20
25
15
20
30

Speech recognition scores using the Maryland CNC word list were excellent (normal) bilaterally at 100 percent.  

After examining the appellant and reviewing the claims folder, the examiner concluded that it was likely that the appellant's preexisting right ear hearing loss had been aggravated by military noise exposure.  The examiner, however, indicated that no etiology opinion was necessary with respect to the left ear, as the appellant had normal left ear hearing acuity for VA rating purposes.  

Based on the December 2010 VA examination report, the RO granted service connection for right ear hearing loss.  The RO denied service connection for left ear hearing loss on the basis that the appellant does not currently exhibit a left ear loss for VA compensation purposes.  See 38 C.F.R. § 3.385 (2012) (providing that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent). 

A review of the record, however, contains some conflicting information as to whether the appellant has a left ear hearing loss disability which meets the criteria set forth at 38 C.F.R. § 3.385.  In that regard, the appellant has submitted a March 2008 VA clinical record which contains the uninterpreted results of an audiological evaluation.  This study includes speech recognition scores of 84 percent on the left.  The record on appeal also contains additional VA clinical records which appear to indicate that as a result of the March 2008 audiogram, the appellant was prescribed hearing aids.  

Unfortunately, however, other than the March 2008 VA audiogram report submitted by the appellant, the record contains no post-service clinical records corresponding to the appellant's treatment for hearing loss, despite the fact that it is clear that additional VA relevant records are outstanding.  In that regard, the Board notes that in its June 2010 Statement of the Case, the RO indicated that it had "reviewed electronically" the appellant's VA clinical records corresponding to the period from August 2004 to June 2010.  Unfortunately, however, those records were not provided to the Board, either in the claims folder or in the Virtual VA system.  This deficiency must be corrected on remand.  Additionally, given the conflicting information regarding whether the appellant currently exhibits a left ear hearing loss disability, another examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that complete VA clinical records corresponding to the period from March 2004 to the present are secured and associated with the record on appeal, including all VA clinical records associated with March 2008 VA audiometric testing referenced above and any follow-up treatment necessitated by the results of that testing.  

2.  After the above records are secured and associated with the record, the appellant should be scheduled for a VA medical examination to determine the nature and etiology of his claimed left ear hearing loss.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant currently exhibits a left ear hearing loss for VA compensation purposes.  

If a left ear hearing loss disability is shown, the examiner must provide an opinion, with supporting rationale, as to whether it is at least as likely as not that such left ear hearing loss is causally related to the appellant's active service or any incident therein, including credibly reported acoustic trauma.  

If the examiner determines that the appellant does not exhibit a current left ear hearing loss disability, he or she should comment on the March 2008 VA audiology report which appears to note a left ear speech discrimination score of 84 percent.  

3.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought by the appellant remains denied, he and his representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


